Title: Robert Morris to John Adams, 16 June 1784
From: Morris, Robert
To: Adams, John


        
          Dr Sir,
          Office of Finance 16 June 1784.
        
        I have not any Letters from your Excellency which are unanswered except those of the twenty first of May and fourteenth of September in the last Year both of which arrived very long after their Dates. I have learnt from the Gentlemen to whom the Management of the Loan in Holland was committed the various good and ill Success which they have met with. And now that I am about to leave this Office let me return to your Excellency my sincere Thanks for the Assistance which has at different Times been derived from the Exertion of your Industry and Talents. I pray you also to beleive that when in private Life I shall continue to feel that Esteem

and Respect with which I have the Honor to be— / Sir / your Excellency’s / most obedient / & / humble Servant
        
          Robt Morris
        
      